Citation Nr: 0905673	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-31 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for a skin disorder, to 
include as due to Agent Orange Exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and T.C.





ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to February 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Seattle, Washington.

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in January 2009.  A 
transcript is of record


FINDINGS OF FACT

1.  The evidence does not establish that the Veteran was 
exposed to Agent Orange or other herbicide agents during 
active service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
diabetes mellitus, type II, is related to the Veteran's 
active military service, and type II diabetes mellitus is not 
shown to have been manifested to a compensable degree within 
one year after separation from service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
skin disorder is related to the Veteran's active military 
service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, claimed as a result of Agent 
Orange exposure, was not incurred in or aggravated by service 
and may not be presumed to have been incurred as the result 
of such service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1116, (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.326(a) (2008).

2.  A skin disorder, claimed as a result of Agent Orange 
exposure, was not incurred in or aggravated by service and 
may not be presumed to have been incurred as the result of 
such service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1116; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.326(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 


If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In August 2006, September 2006, October 2006 VA sent the 
Veteran a letter informing him of the types of evidence 
needed to substantiate his claim and its duty to assist him 
in substantiating his claim under the VCAA.  The letter 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the May 2007 rating decision 
and August 2007 SOC explained the basis for the RO's action, 
and the SOC provided him with an additional 60-day period to 
submit more evidence.  It appears that all obtainable 
evidence identified by the Veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the August 2006 and October 2006 
letters which VA sent to the Veteran.

The RO did not afford the appellant a VA examination for his 
type II diabetes mellitus and skin disorder, on the basis 
that there is already sufficient medical evidence to decide 
the claim, and the Board agrees.  In McClendon v. Nicholson, 
20 Vet. App. 79 (2006), the Court reviewed the criteria for 
determining when an examination is required by applicable 
regulation and how the Board applies 38 C.F.R. § 3.159(c).  
The three salient benchmarks are: competent evidence of a 
current disability or recurrent symptoms; establishment of an 
in-service event, injury, or disease; and indication that the 
current disability may be associated with an in-service 
event.  The Board finds that there is no establishment of an 
in-service event, injury, or disease related to diabetes 
mellitus or a skin disorder.  Therefore, the evidence of 
record does not trigger the necessity of an examination in 
order to decide the claim on the merits.  See 38 C.F.R. § 
3.159(c).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
established that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).


Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as diabetes mellitus, type II, become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The law further provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

As to determining possible exposure, the law provides that a 
"veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f).

In addition, the Department of Defense (DoD) has confirmed 
that Agent Orange was used along the southern boundary of the 
Demilitarized Zone (DMZ) in Korea from April 1968 through 
July 1969.  DoD has also identified specific military units 
that were assigned or rotated to areas along the DMZ where 
Agent Orange was used.  For veterans who served in Korea from 
April 1968 through July 1969 in the specific units identified 
by DoD, exposure to Agent Orange is conceded.  The units so 
identified were the combat brigades of the 2nd Infantry 
Division and units of the 7th Infantry Division.

A.  Service Connection for Diabetes Mellitus, Type II

The Veteran maintains that he is entitled to a presumption of 
exposure to Agent Orange for his diabetes claim, due to 
exposure while stationed in Korea.  His service personnel 
records show that he served in Korea from November 1969 to 
December 1970 with C Battery, 7th Battalion (HAWK), 2nd 
Artillery.  The records therefore indicate that he did not 
serve in Korea during the required timeframe of April 1968 to 
July 1969, and did not serve with one of the qualifying units 
for there to be a presumption of his having been exposed to 
Agent Orange.

The Veteran testified at the January 2009 hearing that he was 
exposed to Agent Orange from the soil while digging in Korea 
as part of his job laying and repairing communications lines.  
His representative submitted a report from the Environmental 
Protection Agency (EPA) showing that dioxin (2, 3, 8, 8-TCDD) 
can remain in the soil for at least 15 years in areas where 
it is sprayed.  Although that report shows that herbicides 
can remain in the soil for extended periods, the salient 
issue in this case is whether the Veteran was personally 
exposed to herbicides while in service in Korea.  The report 
is not sufficient evidence indicating that he was in fact 
exposed to Agent Orange or other herbicide agents, because it 
is not specific to Korea. 

With further regard to the proffered EPA report, we would 
note that it is analogous to treatise-type evidence submitted 
to support a medical conclusion.  Treatise evidence must 
discuss generic relationships with a degree of certainty such 
that under the facts of the particular case there is at least 
a plausible causality based on objective facts, rather than 
on unsubstantiated medical opinion provided by a lay person.  
See Timberlake v. Gober, 14 Vet. App. 122, 130 (2000); Wallin 
v. West, 11 Vet. App. 509 (1998).  Although it has been held 
that "[a] veteran with a competent medical diagnosis of a 
current disorder may invoke an accepted medical treatise in 
order to establish the required nexus [to show service 
connection]", Hensley v. West, 212 F.3d 1255, 1265 (Fed. 
Cir. 2000), the general rule is that "an attempt to 
establish a medical nexus to a disease or injury solely by 
generic information in a medical journal or treatise 'is too 
general and inconclusive' . . . ."  Mattern v. West, 12 Vet. 
App. 222, 229 (1999) (citing cases).  Thus, the EPA report is 
insufficient to specifically relate the Veteran's service in 
Korea to Agent Orange exposure.

Here, the Veteran has testified that he was involved in 
extensive excavation of soil in Korea while performing his 
duties laying communications wire, and was near the DMZ and 
in places where vegetation had been killed by chemicals.  He 
also said he participated in marksmanship training at a rifle 
range near the DMZ.  The Board appreciates the Veteran's 
obviously sincere testimony, as well as the able advocacy by 
his representative.  However, we are dependent upon the 
service department to determine which military personnel were 
in the vicinity of areas where Agent Orange was utilized, and 
such documentation is not shown in this case.

As to direct service connection, the service treatment 
records (STRs) do not show that the Veteran was diagnosed 
with diabetes mellitus while in service.  His VA treatment 
records show that he was first diagnosed with diabetes 
mellitus, type II, in December 2000 and that there was no 
precipitant for the relatively acute onset of symptoms.  At 
January 2002 VA primary care treatment, he was prescribed 
insulin and Metformin to use twice daily. 

S.L., MSN, APRN, wrote in October 2006 that she is the 
Veteran's primary care provider and that he has had diabetes 
since December 2000.  She said that he was exposed to Agent 
Orange in Korea, and that his diabetes is as likely as not 
related to that exposure.  Ms. L did not indicate that she 
was aware of the Veteran's alleged exposure to Agent Orange 
by anything other than his own recounting of his service in 
Korea.  It has been held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of minimal probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described).  In addition, a mere transcription of 
lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

We recognize that a medical opinion cannot be rejected solely 
because it is based upon a history supplied by the veteran, 
but the critical question is whether it is credible in light 
of all the evidence.  Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2006) (Board may reject such statements of the veteran if 
rebutted by the overall weight of the evidence).  Therefore, 
probative value cannot be given to Ms. L's opinion that the 
Veteran's diabetes mellitus, type II, is as likely as not 
related to Agent Orange exposure in Korea, because the record 
as a whole does not support a conclusion of Agent Orange 
exposure.  

We recognize the sincerity of the arguments advanced by the 
Veteran that his diabetes mellitus, type II is service 
connected.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, diabetes mellitus requires specialized training for 
a determination as to diagnosis and causation, and is 
therefore not susceptible of lay opinions on etiology.  The 
Veteran is not eligible for service connection for diabetes 
mellitus, type II on a presumptive basis due to Agent Orange 
exposure, and the evidence does not show that it is connected 
to his service on a direct basis or was manifested within a 
year after his active service.

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
diabetes mellitus, type II, the benefit-of-the-doubt doctrine 
is inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Service Connection for a Skin Disorder

The Secretary, under the authority of the Agent Orange Act of 
1991 and based on studies by the National Academy of 
Sciences, has determined that there is no positive 
association between exposure to herbicides and any condition 
for which the Secretary has not specifically determined that 
a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. 
Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 
64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 
42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 
(June 12, 2007).  Since the Secretary has not specifically 
found a linkage between Agent Orange exposure and skin 
disorders other than chloracne or other acneform disease 
consistent with chloracne, the Veteran's skin disorder could 
not be presumed to be due to Agent Orange even if it were 
established that he had exposure to such substance.

The STRs do not show complaints of, or treatment for, any 
skin disorders.  VA treatment notes from December 2000 
indicate that there were brown spots noted on the veteran's 
lower extremities.  T.C. wrote in October 2006 that he had 
known the Veteran since around 1967 and that he vaguely 
remembers him not having any spots on his legs.  Mr. C wrote 
that after his service, the Veteran did not like to wear 
shorts, and that he said that something in Korea had made his 
legs scale.  A.F., the Veteran's spouse, wrote in October 
2006 that she had known him for 17 years and that his legs 
were getting darker and had hard, ugly sores on them.  C.A.F. 
wrote in October 2006 that she had known the veteran since 
1982, that the skin condition on his legs had worsened, that 
she thinks it is the cause of his leg pain, and that at times 
he has difficulty walking.

The Veteran testified at the January 2009 hearing before the 
undersigned that he had noticed a rash on his legs and 
sometimes on his chest after returning from Korea, and that 
he had not sought medical treatment except for getting 
medication like Benadryl from a doctor.

We recognize the sincerity of the arguments advanced by the 
Veteran that his skin disorder is service connected.  
However, as noted above, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu, supra.  It is 
true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau, supra.  See also Buchanan, supra.  
However, a skin disorder requires specialized training for a 
determination as to diagnosis and causation, and is therefore 
not susceptible of lay opinions on etiology.

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
skin disorder, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.




ORDER

Service connection for diabetes mellitus, type II is denied.

Service connection for a skin disorder is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


